Citation Nr: 0842057	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for left side chest 
pain.


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for skin condition and left side chest 
pain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of these claims.  

Skin Disorder

The veteran claims that he has been suffering from a skin 
rash, located at the groin, buttocks, and thighs since 
service.  He claims that his diagnosis, confirmed from 
biopsies conducted by VA, indicates a fungus found only in 
Southeast Asia and Central America, places where he served.  
Service records show that the veteran served in Okinawa, the 
Pacific Islands, Southwest Asia, Somalia, and Panama.  

The veteran has been receiving treatment for his skin 
disorder since 1996.  In order to determine the appropriate 
medication, the veteran underwent biopsies that confirmed a 
diagnosis of dermatophytosis due to trichophyton fungus.  
However, none of the records indicate whether the 
trychophyton fungus found to be causing the veteran's skin 
disorder was more likely than not acquired while he was 
serving overseas, particularly in Southwest Asia or Panama.  
Thus, a VA examination should be obtained and the examiner 
asked to give an opinion whether the trycophyton fungus that 
is causing the veteran's skin disorder is related to the 
veteran's active service.

Chest Pain

The veteran also claims that he suffers from chest pain.  The 
veteran underwent a VA examination in June 2002.  He 
complained of piercing discomfort moderately increased with 
inspiration.  The examiner assessed that the veteran had 
left-sided chest pain, presumably secondary to 
musculoskeletal problems with no evidence of heart disease or 
costochrondritis.  VA treatment records show work-ups for the 
veteran's complaints of intermittent chest pain without any 
finding of cardiac or gastrointestinal etiology.  The 
impression after an April 2002 rheumatology consult was 
intermittent chest pain of unknown etiology without 
musculoskeletal component.

The veteran initially alleged that his chest pain began in 
service.  However, in his notice of disagreement, he alleged 
that it is related to his skin disability.  VA treatment 
records from 2006 show that the veteran complained of burning 
pain during flare-ups of his skin disorder and that he has 
noticed that his chest pain presents on acute exacerbations 
of his skin disorder.  Furthermore, VA treatment records show 
a diagnosis of neuralgia related to the veteran's skin 
disorder, but do not indicate whether the veteran's chest 
pain is related thereto.  Thus, a VA neurological examination 
is needed to determine what if any, neurologic manifestations 
the veteran has due to his skin disorder and if the chest 
pains he complains of are related thereto.

Furthermore, because the claim for service connection for 
chest pain is inextricably intertwined with the claim for a 
skin disorder, action must be deferred on that claim pending 
resolution of the claim for service connection for the skin 
disorder.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

In addition, the veteran had service in the Southwest Asia 
theater of operations during the Persian Gulf War.  
Therefore, the Board finds that an examination is needed to 
obtain information as to whether the veteran's claim left 
chest pain may be a disability due to an undiagnosed illness.  
38 C.F.R. § 3.317 (2008)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
disease examination.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the fungus 
found to cause the veteran's skin disorder 
was acquired in service, particularly 
while serving in Southwest Asia or Panama.  
In rendering an opinion, the examiner 
should consider the places, types, and 
circumstances of the veteran's service as 
shown by the evidence.  The rationale for 
all opinions expressed should be provided.  
The claims folder should be reviewed and 
the examination report should note that 
review.  

2.  Schedule the veteran for a VA 
examination to determine whether any 
current left chest pain is an undiagnosed 
illness or may be related to the veteran's 
service or to his skin disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current disability manifested by chest 
pain is etiologically related to the 
veteran's skin disorder or is otherwise 
related to the veteran's service.  Also, 
the examiner should state whether it is as 
likely as not (50 percent or greater 
probability) that the veteran has any 
disability manifested by chest pain that 
by history, physical examination, or 
laboratory tests cannot be attributed to 
any known clinical diagnosis.  In 
rendering an opinion, the examiner should 
consider the places, types, and 
circumstances of the veteran's service as 
shown by the evidence.  The rationale for 
all opinions expressed should be provided.  
The claims folder should be review by the 
examiner and the examination report should 
note that review.  

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

